

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT'), OR THE SECURITIES
LAWS OF ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SAID SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.








Company:
Number of Shares: Class of Stock: Warrant Price: Issue Date: Expiration Date:
Compensation Letter Agreement:

WARRANT TO PURCHASE STOCK
Fitbit, Inc., a Delaware corporation 450,000
Class A Common Stock
$5.23 per share July 10, 2017
10 years following the Issue Date


This Warrant is issued in connection with the Compensation Letter Agreement,
dated as of July 10, 2017, by and between the Company and Granite Peak
Technologies, LLC and its affiliates, as amended from time to time (the "Letter
Agreement").





THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Granite Peak
Technologies, LLC (together with any registered holder from time to time of this
Warrant or any holder of the shares issuable or issued upon exercise of this
Warrant "Holder") is entitled to purchase the number of fully paid and
nonassessable shares of the class of securities (the "Shares") of the Company at
the Warrant Price, all as set forth above and as adjusted pursuant to Article 2
of this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.


ARTICLE 1. EXERCISE.
1.1.·    Conditions to Exercise. This Warrant shall be exercisable for up to
450,000 shares of Class A Common Stock (subject to adjustment as provided
herein) (the "Shares"), subject to the time and performance-based vesting
conditions set forth in the Letter Agreement. The number of shares and the
Warrant Price are subject to adjustment as provided herein, and all references
to "Shares" and "Warrant Price" herein shall be deemed to include any such
adjustment or series of adjustments.


1.2.    Method of Exercise. Holder may exercise this Warrant by delivering a
duly completed and executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the cashless exercise right set forth in Article 1.3, Holder shall
also deliver to the Company a check, wire transfer (to an






l
30290/00600/FW/9616717.I



account designated by the Company), or other form of payment acceptable to the
Company for the aggregate Warrant Price for the Shares being purchased.


1.3.    Cashless Exercise Right. In lieu of exercising this Warrant as specified
in Article 1.2, Holde·r may from time to time, in its sole discretion, exercise
this Warrant in whole 'or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the aggregate Warrant Price pursuant to Article 1.2, elect instead to receive
upon such exercise the "Net Number" of shares of Class A Common Stock determined
according to the following formula (a "Cashless Exercise"):


Net Number= (Ax B) - (Ax C)
B


For purposes of the foregoing formula:


A= the total number of shares with respect to which this Warrant is then being
exercised.


B= the fair market value of each Share shall be the average for the five Trading
Days immediately prior to the date of determination thereof of the last reported
sale price regular way on each such day, or, in the case no such sale takes
place on any such day, the average of the reported closing bid and asked prices
regular way of the shares of Class A Common Stock on such day, in each case as
quoted on the New York Stock Exchange, as reported by Bloomberg or such other
principal securities exchange or inter-dealer quotation system on which the
shares of Class A Common Stock are then traded.


C= the Warrant Price then in effect for the applicable Shares at the time of
such exercise.


1.4.    Delivery of Security Entitlement and New Warrant. Promptly after Holder
exercises or converts this Warrant, and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
security entitlement for the Shares acquired and, if this Warrant has not been
fully exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired. Holder shall be deemed to own and have all of the rights
associated with any Shares or other securities or property to which it is
entitled pursuant to this Warrant upon the exercise or conversion of the Warrant
in accordance with this Article 1.


1.5.    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant and
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.


1.6.
Treatment of Warrant Upon Acquisition of Company.



1.6.1    "Acquisition". For the purpose of this Warrant, "Acquisition" shall
mean the occurrence of any of the following: (i) the consolidation of the
Company with, or the merger of the Company with or into, another "person" (as
such term is used in Rule 13d-3


2
30290/00600/FW/9616717. l



and Rule 13d-5 of the Exchange Act), or the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole, or the consolidation of another "person" with, or the merger of another
"person" into, the Company, other than in each case pursuant to a transaction in
which the "persons" that "beneficially owned" (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, the Voting
Shares (as defined below) of the Company immediately prior to the transaction
"beneficially own", directly or indirectly, Voting Shares representing at least
a majority of the total voting power of all outstanding classes of voting stock
of the surviving or transferee person; (ii) the adoption by the Company of a
plan relating to the liquidation or dissolution of the Company; (iii) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any "person" becomes the "beneficial
owner" directly or indirectly, of more than 50% of the Voting Shares of the
Company (measured by voting power rather than number of shares); or (iv) the
first day on which a majority of the members of the Company's Board of Directors
(the "Board") does not consist of Continuing Directors (as defined below).
For the purposes of this Article 1.6.1, (i) "Voting Shares" of any person shall
mean capital shares or capital stock of such person which ordinarily has voting
power for the election of directors (or persons performing similar functions) of
such person, whether at all times or only so long as no senior class of
securities has such voting power by reason of any contingency, and (ii)
"Continuing Director" shall mean, as of any date of determination, any member of
the Board who (i) was a member of the Board on the Issue Date or (ii) was
nominated for election or elected to the Board with the approval of a majority
of the Continuing Directors who were members of the Board at the time of such
nomination or election and who voted with respect to such nomination or
election; provided that a majority of the members of the Board voting with
respect thereto shall at the time have been Continuing Directors.


1.6.2    Treatment of Warrant at Acquisition. Subject to the applicable terms in
the Letter Agreement, in the event of an Acquisition, either (a) Holder shall
exercise or convert this Warrant in full with respect to all remaining Shares
for which the Warrant is then exercisable and such exercise or conversion will
be deemed effective immediately prior to the consummation of such Acquisition or
(b) if Holder elects not to exercise or convert the Warrant, this Warrant will
expire upon the consummation of such Acquisition. The Company shall provide
Holder with written notice of the foregoing (together with such reasonable
information as Holder may request in connection with such contemplated
Acquisition giving rise to such notice), which is to be delivered to Holder not
less than ten (10) days prior to the closing of the proposed Acquisition.


1.7.    Insufficient Authorized Shares. If at any time while the Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Class A Common Stock to satisfy its obligation to reserve
for issuance upon exercise of the Warrant at least a number of shares of Class A
Common Stock equal to 100% (the "Required Reserve Amount") of the number of
shares of Class A Common Stock as shall from time to time be necessary to effect
the exercise of the Warrant then outstanding, then the Company shall immediately
take all action necessary to increase the Company's authorized shares of Class A
Common Stock to an amount sufficient to allow the Company to reserve the
Required Reserve Amount for the Warrant then outstanding.




3
30290/00600/FW/9616717.I



ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1.    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
on the Shares payable in Class A Common Stock of the Company, or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive: without cost to Holder, the total number and kind of shares of
Class A Common Stock of the Company to which Holder would have been entitled had
Holder owned the Shares of record as of the date the dividend occurred. If the
Company subdivides the Shares by reclassification or otherwise into a greater
number of shares or takes any other action which increases the amount of stock
for which this Warrant is exercisable, the number of Shares subject to the
Warrant shall be proportionately increased and the Warrant Price shall be
proportionately decreased. If the outstanding shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased and the number of Shares
subject to the Warrant shall be proportionately decreased.


2.2.    Reclassification. Exchange. Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant (other than an Acquisition which is subject to the
provisions of Article 1.6), Holder shall be entitled to receive, upon exercise
or conversion of this Warrant the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant. The amendment to this Warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant. The provisions of this
Article 2.2 shall similarIy apply to successive reclassifications, exchanges,
substitutions, or other events.


2.3.    Other Adjustment Events. If any event occurs of the type contemplated by
the provisions of this Article 2 but not expressly provided for by such
provisions, then the Company's Board of Directors will make an appropriate
adjustment in the Warrant Price and the number of Warrant Shares so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
this Article 2.4 will increase the Warrant Price or decrease the number of
Shares as otherwise determined pursuant to this Article 2.


2.4.    No Impairment. Without the consent of the Holder, the Company shall not
by amendment of its Certificate of Incorporation or through a reorganization,
transfer of assets, consolidation, merger, dissolution, issue, or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed under this
Warrar;it by the Company, but shall at all times in good faith assist in
carrying out of all the provisions of this Article 2 and in taking all such
action as may be necessary or appropriate to protect Holder's rights under this
Article against impairment.




4
30290/00600/FW/96I6717 . I



2.5.    Fractional Shares. No fractional Shares shall be issuable upon exercise
or conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder in cash equivalent to the amount
computed by multiplying the fractional interest by the fair market value of a
full Share.


2.6.    Certificate as to Adjustments. Upon each adjustment of the Warrant Price
and Shares, the Company shall promptly notify Holder in writing, and, at the
Company's expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Financial Officer, Corporate Secretary or a senior
financial officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Warrant Price and Shares in effect upon the date
thereof and the series of adjustments leading to such Warrant Price and Shares.


ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE
COMPANY. The Company represents and warrants to the Holder as follows:
3.1.    Representations and Warranties. The Company represents arid warrants and
covenants to the Holder as follows: all Shares which may be issued upon the
exercise of the purchase right represented by this Warrant, and all securities,
if any, issuable upon conversion of the Shares, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free of any liens
and encumbrances except for restrictions on transfer provided for herein or
under applicable federal and state securities laws.


ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.
The Holder represents and warrants to the Company as follows:


4.1.    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise or conversion of this Warrant by the Holder will be acquired for
investment for the Holders account, not as a nominee or agent, and not with a
view to the public resale or distribution within the meaning of the Securities
Act of 1933 (the "Securities Act") and the Holder has no present intention, and
upon exercise or conversion will have no intention, of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption. Holder also represents that the Holder has not been formed for the
specific purpose of acquiring this Warrant or the Shares.


4.2.    Disclosure of Information. The Holder has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the acquisition of this Warrant and
its underlying securities. The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.








5
30290/00600/FW/96l 67l7.I



4.3.    Investment Experience. The Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder's
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that the Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables the Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4.    Accredited Investor Status. The Holder is an "accredited investor"
within the meaning of Regulation D promulgated under the Securities Act.


4.5.    The Securities Act. The Holder understands that this Warrant and the
Shares issuable upon exercise or conversion hereof have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the Holder's
investment intent as expressed herein. The Holder understands that this Warrant
and the Shares issued upon any exercise or conversion hereof must be held
indefinitely unless subsequently registered under the Securities Act and
qualified under applicable state securities laws, or unless exemption from such
registration and qualification are otherwise available. The Holder further
understands that settlement of this Warrant is to be made in Shares and, for the
elimination of doubt, the fact that the Shares delivered on exercise of this
Warrant will not be registered under the Securities Act (as defined below) will
not in any way require the Company to settle this Warrant otherwise than in
Shares, including without limitation, that there is no circumstance that would
require the Company to settle this Warrant in cash.


ARTICLE 5. MISCELLANEOUS.


5.1.    Term. This Warrant will be exercisable in whole or in part at any time
and from time to time on or before the Expiration Date.


5.2.    Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT'), OR THE SECURITIES
LAWS OF ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SAID SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.




6
30290/00600/FW/96l67l7.I



5.3.    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of the Holder, provided that any such transferee is
an "accredited investor" as defined in Regulation D under the Securities Act;
provided, however, in any such transfer the transferee shall agree to be bound
by the terms of this Warrant as if an original holder hereof.


5.4.    Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first­ class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be (or on the first business day after transmission by
facsimile), in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant, all notices to the Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:


GRANITE PEAK TECHNOLOGIES, LLC6200 SHINGLE CREEK PARKWAY, SUITE 400 MINNEAPOLIS,
MN 55430
ATTENTION: CHIEF F lNANCIAL OFFICER




Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:


Fitbit, Inc.
405 Howard Street, Suite 550 San Francisco, CA 94105 Attention: General Counsel
With a copy (which shall not constitute notice) to: Fenwick & West LLP
801 California Street
Mountain View, CA 94041 Attention: Jeffrey Vetter, Esq. Facsimile No.: (650)
938-5200


5.5.    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the parties
against which enforcement of such change, waiver, discharge or termination is
sought.


5.6.    Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share as determined in accordance
with Article 1.4 above is great-er than the Warrant Price in effect on such
date, then this Warrant shall automatically be


7
30290/00600/FW/9616717. I



deemed on and as of such date to be converted pursuant to Article 1.3 above as
to all Shares (or such other securities) for which it shall not previously have
been exercised or converted, and the Company shall promptly deliver a security
entitlement representing the Shares (or such other securities) issued upon such
conversion to the Holder.


5.7.    Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.


5.8.    Amendment. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Holder.


5.9.    Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Company.


5.10.    Governing Law. This Warrant, and the provisions, rights, obligations,
and conditions set forth herein, and the legal relations between the parties
hereto, including all disputes and claims, whether arising in contract, tort, or
under statute, shall be governed by and construed in accordance with the laws of
the State of California without giving effect to its conflict of law provisions.


ARTICLE 6. CERTAIN DEFINITIONS.




"Bloomberg" means Bloomberg Financial Markets.


"Closing Bid Price" and "Closing Sale Price" means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 5.11. All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.


"Principal Market" means the New York Stock Exchange.


8
30290/00600/FW/96167l7.l



"Trading Day" means any day on which the Class A Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Class A Common Stock, then on the principal securities exchange
or securities market on which the Class A Common Stock is then traded; provided
that "Trading Day" shall not include any day on which the Class A Common Stock
is scheduled"to trade on such exchange or market for less than
4.5    hours or any day that the Class A Common Stock is suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00 p.m., New York time).




[Balance of Page Intentionally Left Blank]




















































































9
30290/00600/FW/96I6717.I



exhibit101warrantimage1.gif [exhibit101warrantimage1.gif]





























AGREED AND ACKNOWLEDGED: "HOLDER"

"COMPANY"


FITBIT, INC.
exhibit101warrantimage2.gif [exhibit101warrantimage2.gif]







ECHNOLOGIES, LLC




























































30290100600/FW/9616717. I



exhibit101warrantimage4.gif [exhibit101warrantimage4.gif]



APPENDIX!


NOTICE OF EXERCISE


1.    Holder elects to purchase    shares of the Class A Common Stock•of [    ]
pursuant to the terms of the attached Warrant, and tenders payment of the
purchase price
of the shares in full. [or]
1.Holder elects to convert the attached Warrant into Shares in the manner
specified in the Warrant. This conversion is exercised for    of the Shares
covered by the Warrant.


[Strike paragraph that does not apply.]






below:
2.

Please issue the security entitlement_s representing the shares in the name
specified








--------------------------------------------------------------------------------

Holders Name





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

(Address)





3.By its execution below and for the.benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.


HOLDER:





--------------------------------------------------------------------------------



By:__________________________________
Name:     _


Title:__________________________
(Date):     ___




















11    30290/00600/FW/96I6717 . I



exhibit101warrantimage5.gif [exhibit101warrantimage5.gif]


